Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 and 17-20 are pending in the instant application. 
Generic claim 1 was found to be novel and thus claims previously withdrawn due to the election of species requirement are hereby rejoined in accordance with 37 CFR 1.141 (see claims 7-9 and 13). Claims 2, 3, and 11 are withdrawn and recite limitations outside that of claim 1 (wherein variable Q may form additional fused rings besides those recited in claim 1). Thus, claims 1, 4-10, 12-15, and 17-20 are under examination.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/22/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/21/2021.

Status of Specification 
The objection of the abstract is maintained.
Applicant’s non-responsiveness with respect to the objection set forth in the Non-Final Office Action mailed 6/22/2021 has been noted and the objection is maintained. 
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.


Status of Rejections
35 USC § 112 (b)

The rejection of claim 19 is maintained.

Applicant’s amendments, see Remarks, filed 12/21/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/22/2021, have been fully considered but are not found persuasive.
To reiterate the rejection, claim 19 recited FIG. 1.  However, MPEP 2173.05(s) states, “Reference to Figures or Tables. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words …’ ” 
This condition is not met here, since it is practical to define the invention in words, simply by putting the pertinent information into the claim. See Ex parte Fressola, 27 USPQ2d 1608, 1609. 


35 USC § 112 (d)

The rejection of claim 6 is maintained.

Applicant’s amendments, see Remarks, filed 12/21/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 6/22/2021, have been fully considered but are not found persuasive.
To reiterate the rejection, claim 6 did not further limit claim 1 with respect to variable Q forming additional fused ring systems besides the bicyclic groups required in claim 1 (see variables RQ1,Q2,Q3,NQ1 etc. optionally forming additional rings with the chemical formulas shown for variable Q in the claims). As currently written, two of variable RQ3 may still form additional rings with variable Q. Thus the rejection is maintained. Correction is required.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7-9 do not further limit claim 1 with respect to variables RNQ1, V1, etc. since these variables were not recited previously in claim 1.


Conclusion
Claims 6-9 and 19 are rejected. Claims 1, 4, 5, 10, 12, 13, 14, 15, 17, 18, and 20 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624